Citation Nr: 1007852	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  05-12 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
lumbar disc disease.

2.  Entitlement to a compensable rating for sensorineural 
hearing loss in the right ear.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to October 
1980, and from April 1983 to April 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2004 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, and a September 2004 
rating decision issued by the RO in Montgomery, Alabama.

On his Substantive Appeals dated in April 2005 and September 
2005, the Veteran indicated that he desired a video 
conference Board hearing be held at the RO.  A November 2009 
letter from the RO notified him that the requested hearing 
had been scheduled for a date in December 2009.  The Veteran 
failed to appear for his scheduled hearing.  As the claims 
file does not reflect that the letter was returned as 
undeliverable, and the Veteran has not requested that the 
hearing be rescheduled, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702 (2009). 

The Board notes that in an August 2009 Notice of 
Disagreement, the Veteran indicated that he disagreed with 
the effective date assigned when the RO granted his claim for 
entitlement to a total disability rating based on individual 
unemployability (TDIU) in a July 2009 rating decision.  The 
RO issued a Statement of the Case in October 2009 which 
addressed the Veteran's request for an effective date earlier 
than March 31, 2009 for his TDIU.  However, the Veteran 
failed to perfect an appeal regarding his TDIU claim and, 
therefore, this issue is not addressed in this appeal.

The Board also notes that in June 2009 the Veteran withdrew 
claims for service connection for osteoarthritis of the 
joints and for higher disability ratings for his knees.  
Several weeks later, in a July 2009 rating decision, the 
Veteran was granted higher ratings for his knees.  However, 
his representative did not brief these issues in subsequent 
statements and briefs found in the claims file and there is 
no indication in the record that the Veteran has changed his 
mind and attempted to rescind any withdrawal of claims he 
made in June 2009.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar disc disease is 
not manifested by unfavorable ankylosis of the entire 
thoracolumbar spine, unfavorable ankylosis of the entire 
spine, or intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.

2.  The Veteran's right ear sensorineural hearing loss is 
manifested by Level II hearing.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for lumbar disc disease have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5003, 5010, 5242 (2009). 

2.  The criteria for a compensable rating for sensorineural 
hearing loss in the right ear have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in December 2003 and December 2008.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims, 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  Thereafter, the 
claims were reviewed and a supplemental statement of the case 
was issued in July 2009.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to disability ratings was provided in the December 2008 
correspondence, but the Veteran was not provided with formal 
notice of the requirements for an earlier effective date.  
However, this deficiency is not shown to prejudice the 
Veteran.  Because in the decision herein, the Board denies 
the increased rating claims for lumbar disc disease and 
sensorineural hearing loss in the right ear, no effective 
date is being, or is to be, assigned.  Therefore, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.  In view of the above, the 
Board finds that the notice requirements pertinent to the 
issues on appeal have been met.

The Board notes that during the period of this appeal the 
Veteran was provided two VA examinations for both his lumbar 
disc disease and his right ear hearing loss disorder.  In his 
January 2010 brief, the Veteran's representative implies that 
the increased rating claim for lumbar disc disease should be 
remanded for another VA examination because the March 2009 VA 
examiner failed to measure the Veteran's spinal range of 
motion on the original date of examination, or March 31, 
2009.  He also requests that on remand the Board obtain the 
notices, phone calls, and internal records documenting the 
Veteran's recall for a follow-up examination later that week.  

It is evident from the report of the March 31, 2009 VA joints 
and spine examination that measurements for the range of 
motion for the thoracolumbar spine were not obtained on March 
31, 2009, but several days later on April 3, 2009, after the 
original interview.  While failing to obtain these range of 
motion measurements would have required a finding that the 
March 2009 VA examination was inadequate, the Board notes 
that the VA examiner corrected any oversight and that the 
examination, as completed, provides enough medical evidence 
with which to rate this claim.  The Veteran or his 
representative make no argument that a new examination, if 
ordered on remand, would suddenly show ankylosis of the 
spine, the requirement he had to show for a rating in excess 
of 40 percent for his lumbar disc disease.  

The Board, therefore, finds that the duty to assist has been 
fulfilled in this case.  VA medical records and medical 
records from the Veteran's Social Security Administration 
(SSA) file relevant to these matters have been requested and 
obtained as well as the reports of multiple VA examinations.  
As noted below, the Veteran told the March 2009 VA examiner 
that he underwent back surgery at a private hospital in 2008 
for a ruptured disc.  A review of the claims file discloses 
that the Veteran has never submitted these private medical 
records for the claims file or granted a release for the RO 
to obtain such evidence.  The Court has held that VA's "duty 
to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  If a Veteran wishes 
help he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining relevant evidence.  The Board finds that the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA laws and regulations and to move forward 
with these claims would not cause any prejudice to the 
Veteran.

Increased Ratings - Laws and Regulations

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision, therefore, is undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2009).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two ratings to apply, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating, otherwise the lower rating shall be assigned.  38 
C.F.R. § 4.7 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009). 

Back

The Veteran was granted service connection for lumbar disc 
disease in an April 1999 rating decision and awarded a 40 
percent disability rating, effective April 4, 1998.  In 
October 2003, the Veteran filed his claim for a higher rating 
for his lumbar disc disease.  The Veteran contends that his 
current, service-connected lumbar spine disability has 
severely worsened since he was awarded the 40 percent rating.  
The Veteran's service-connected lumbar disc disease is 
currently rated under Diagnostic Code 5010-5242, for 
degenerative arthritis of the spine.

For traumatic arthritis, Diagnostic Code 5010 directs that 
the evaluation of arthritis be conducted under Diagnostic 
Code 5003, which states that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Here, 
limitation of motion of the lumbar spine is compensable under 
the Rating Schedule and Diagnostic Codes 5003 and 5010 are 
not for application.  

The Board notes that the schedular criteria used to evaluate 
the Veteran's lumbar spine disability were amended effective 
September 23, 2002, and were again revised and amended 
effective September 26, 2003.  The current claim was 
submitted in October 2003, following the 2003 amendments.  
The Board will thus only evaluate the Veteran's disability 
under the criteria that became effective September 26, 2003.

Subsequent to the September 2003 amendments, the Veteran's 
degenerative arthritis of the spine under Diagnostic Code 
5242 is rated under the General Rating Formula for Diseases 
and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2009).  The General Rating Formula provides for a 
50 percent rating with unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is for unfavorable 
ankylosis of the entire spine. 

In the present case, VA outpatient medical records dated from 
November 2002 to September 2004 show that the Veteran was 
treated with pain medication for his complaints of back pain 
and sometimes complained the pain radiated to his lower 
extremities.  He also claimed that the pain prevented him 
from working since July 2003.

Evidence from the Social Security Administration (SSA) 
associated with the claims file shows that, during the period 
of this appeal, the Veteran was awarded disability benefits, 
in part, for degenerative disc disease.  Private treatment 
records associated with the SSA file revealed that he was 
seen privately for treatment of back pain in 2003.  A private 
May 2003 magnetic resonance imaging (MRI) scan showed 
degenerative disease and diffuse annular bulge at the L4-5 
level with moderate central canal stenosis.  

A November 2003 private medical record indicated that the 
Veteran complained of constant achy pain at the mid lumbar 
spine which radiated equally to both sides with occasional 
sharp shooting pains down the posterior thighs.  He also 
complained of occasional tingling in his feet and that his 
feet became cold with sitting.  

The Veteran underwent a VA spine and joints examination in 
May 2004.  Range of motion of the thoracolumbar spine was 
measured as follows: forward flexion to 45 degrees, backward 
flexion to 0 degrees, and bilateral flexion to 10 degrees.  
The neurological examination was negative.  A June 2004 VA X-
ray film showed no bony abnormality of the lumbosacral spine.  
Diagnosis was low back pain, primarily muscular.  The 
examiner found no signs of any degenerative disc disease or 
degenerative joint disease and no symptoms of radiculopathy.  
The Veteran had moderately severe loss of function due to 
pain and decreased range of motion.  

The Veteran was seen for a VA joints examination in March 
2009.  The Veteran complained of sharp and severe, constant 
daily pain that extended from his back to his hips and legs 
and up the spine to the thoracic area, but denied any flare-
ups.  He complained of decreased mobility, that he was unable 
to lift and carry or sit or stand for extended periods of 
time and that walking increased his pain.  He was noted to 
use a cane or wheelchair.  The VA examiner noted that the 
Veteran was treated with pain medications and use of the TENS 
unit and that he had surgery in 2008 for a ruptured disc.  
His response to treatment was noted as poor.  

Range of motion findings (actually measured four days later 
in April 2009) were as follows: flexion to 20 degrees; 
extension to 5 degrees; left and right lateral flexion to 10 
degrees; left rotation to 10 degrees; and right rotation to 
13 degrees.  Pain was noted on active range of motion, but no 
additional limitation of motion on repetitive use.  

On examination, posture and gait were normal.  There was no 
ankylosis, lordosis, or scoliosis.  Muscle spasm, tenderness 
and guarding of the thoracic sacrospinalis were noted, but 
these conditions were not severe enough to be responsible for 
any abnormal gait or abnormal spinal contour.  Motor and 
sensory examinations of the lower extremities were 
essentially normal as were reflexes.  A MRI scan of the 
lumbosacral spine showed postoperative and degenerative 
changes at the L4-5 level, mild degenerative changes, and a 
congenital spinal canal narrowing at the other lumbar areas.  
There was no electrodiagnostic evidence of radiculopathy in 
the lower extremities.  Diagnosis was limited motion in the 
lumbosacral spine due to mild degenerative changes at L4-5.  
The examiner noted mild and moderate effects on the Veteran's 
usual daily activities, such as hygiene and doing chores.

Based upon a review of the evidence, the Board finds that the 
Veteran's service-connected lumbar disc disease does not 
warrant a rating in excess of 40 percent since it has not 
been manifested by unfavorable ankylosis of the spine.  Under 
the General Rating Formula, a 50 percent rating contemplates 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent rating contemplates unfavorable ankylosis of the 
entire spine.  Although the record indicates some limitation 
of the Veteran's range of motion of the lumbar spine, he has 
repeatedly been found by both his VA examiners to have joint 
motion.  According to the March 2009 VA examination, flexion 
of the thoracolumbar spine was to 20 degrees, which is 
consistent with the criteria for a 40 percent rating.  
Neither the May 2004 nor March 2009 VA examination revealed 
any ankylosis of the spine, thus foreclosing higher ratings 
under the General Rating Formula.  

The Veteran has consistently complained of pain during the 
appeal and been treated with various medications.  With 
regard to such complaints, the Court has held that VA must 
consider additional functional loss on use due to pain on 
motion or due to flare-ups of the disability.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205- 206 
(1995).  Taking all of the evidence of record into 
consideration, the Board finds that the Veteran's spinal 
disability is likely manifested by some functional limitation 
due to pain on motion, though the March 2009 VA examiner did 
not find additional limitation of motion on repetitive use.  
The Veteran also denied any flare-ups.  Therefore, the 
currently assigned rating of 40 percent, but not more, is 
warranted.  The Board notes that this 40 percent rating 
contemplates complaints of pain.  There is no showing of any 
other functional impairment which would warrant a higher 
rating for these complaints of pain.  38 C.F.R. §§ 4.7, 4.20, 
4.40, 4.45, 4.59, 4.71a.  

Additionally, under the General Rating Formula, Note 1 
indicates that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be separately rated under an 
appropriate diagnostic code.  In this case, treatment records 
reflected that the Veteran sometimes reported that pain 
radiated to his legs; however, as indicated in his March 2009 
VA examination, the Veteran has not been found to have 
neurological abnormalities.  The record thus does not 
indicate that the Veteran has neurological abnormalities for 
rating purposes under any of the various diagnostic code 
criteria.  

In the alternative, a higher rating potentially could be 
assigned under the provisions of Diagnostic Code 5243 for 
intervertebral disc syndrome.  Diagnostic Code 5243 provides 
that intervertebral disc syndrome (preoperatively or 
postoperatively) be rated either under the General Rating 
Formula or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).  The Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
provides for a 60 percent rating for a disability with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Note 1 provides that 
for purposes of evaluations, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  A 60 percent rating is the maximum 
possible under this code section.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009). 

The Board notes that the March 2009 VA examiner reported that 
the Veteran underwent surgery in a private hospital in 2008 
for a ruptured disc, though the Veteran or his representative 
never submitted, or requested that the RO obtain, such 
private medical records.  Assuming that the Veteran did 
indeed have such back surgery in 2008, there is no evidence 
in the record that shows that the Veteran had incapacitating 
episodes prescribed by a physician or as part of a 
physician's treatment for his service-connected lumbar disc 
disease.  There is also no evidence that the Veteran was ever 
hospitalized for his disability, except during the period of 
this surgery.  

Therefore, a higher rating under Diagnostic Code 5243 for 
intervertebral disc syndrome is not warranted in this case, 
and a rating in excess of 40 percent for lumbar disc disease 
must be denied.

Hearing Loss

Evaluation of hearing impairment is dependent upon mechanical 
application of specific tables delineated in the rating 
criteria under 38 C.F.R. §§ 4.85, 4.86.  Under 38 C.F.R. 
§ 4.85, Table VI (Numeric Designation of Hearing Impairment 
Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. 
§ 4.85(d) (2009).  

Exceptional patterns of hearing loss, which are not for 
application in this case, are rated under 38 C.F.R. § 4.86 
(2009) and allow for the use of Table VIa.  The regulatory 
provisions provide the following guidance:

The findings for each ear, from either Table VI or Table VIa, 
are applied to Table VII (Percentage Evaluations for Hearing 
Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poorer hearing.  When hearing loss is service 
connected in only one ear, the non-service connected ear will 
be assigned a Roman numeral designation of I.  38 C.F.R. 
§§ 3.383, 4.85(f).  The percentage rating is located at the 
point where the row and column intersect.  38 C.F.R. 
§ 4.85(e).  

The Veteran was granted service connection for sensorineural 
hearing loss in the right ear in an April 1999 rating 
decision and awarded a noncompensable (0 percent) disability 
rating, effective April 4, 1998.  In October 2003, the 
Veteran filed his claim for a higher rating for hearing loss 
in the right ear.  The Veteran contends that his service-
connected sensorineural hearing loss in the right ear has 
severely worsened since he was awarded the noncompensable 
rating.

VA outpatient treatment records from November 2002 to 
September 2004 do not show any treatment for the Veteran's 
hearing loss in his right ear.

The Veteran underwent a VA examination in November 2004.  He 
complained that he had difficulty understanding speech in all 
situations.  Audiogram findings for his right ear, in pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
50

The speech recognition score on the Maryland CNC Word List 
was 96 percent in the Veteran's right ear.  Diagnosis was 
moderate high frequency sensorineural hearing loss in the 
right ear.  

The average pure tone threshold for the right ear was 30 
decibels with speech discrimination of 96 percent.  Under 38 
C.F.R. § 4.85(f), the non-service-connected left ear is 
assigned a Roman Numeral designation for hearing impairment 
of I, and using Table VI, the right ear findings correspond 
to Level I.  After plotting the hearing loss findings on 
Table VII, the Veteran is found to warrant a noncompensable 
rating. 

The Veteran also was examined by a VA audiologist in March 
2009.  The Veteran complained that his decreased hearing was 
the same in all situations.  Audiogram findings for the right 
ear, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
50
50
90

The speech recognition score on the Maryland CNC Word List 
was 96 percent in the Veteran's right ear.  Diagnosis was 
moderate to profound sensorineural hearing loss in the right 
ear.  The VA audiologist found no effects on the Veteran's 
usual daily activities from his hearing loss.

The right ear had an average pure tone threshold of 60 
decibels, with speech discrimination of 96 percent.  Under 38 
C.F.R. § 4.85, the non-service-connected left ear is deemed 
to have hearing corresponding to Level I, and under Table VI, 
the right ear findings correspond to Level II.  After 
plotting the hearing loss findings on Table VII, the Veteran 
is found to warrant a noncompensable rating. 

The Board has considered the general quality of life problems 
described by the Veteran when he complained that it was 
difficult to hear in all situations.  However, such problems 
do not afford a basis for VA to assign a higher rating under 
the rigid schedular criteria of 38 C.F.R. § 4.85 Diagnostic 
Code 6100. 

In light of the foregoing, it is the Board's conclusion that 
the Veteran's claim for an increased (compensable) rating for 
his right ear hearing loss is not warranted.  The audiometric 
examinations conducted during the appeal period clearly show 
that his right ear hearing loss is noncompensable.  Simply 
put, there is no basis for the assignment of a higher 
schedular evaluation.

Conclusion

The Board notes that the Veteran is competent to report the 
symptomatology associated with his disabilities.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(explaining that the Board is obligated to, and fully 
justified in, weighing the credibility of lay evidence); see 
also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining 
that a veteran is competent to report that on which he or she 
has personal knowledge).  However, the Veteran's lay evidence 
is not credible as the more probative and definitive evidence 
prepared by objective skilled professionals demonstrates that 
the criteria for a rating in excess of 40 percent for lumbar 
disc disease and for a compensable rating for sensorineural 
hearing loss in the right ear have not been met.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007), the Board has considered 
whether a staged rating is appropriate for either of the two 
increased rating claims on appeal.  However, in the present 
case, the Veteran's symptoms have remained relatively 
constant for his back throughout the course of the period on 
appeal and the decline in his hearing is not enough to 
satisfy the rigid schedular criteria for a hearing 
disability; as such staged ratings are not warranted. 



As the preponderance of the evidence is against these claims, 
the benefit of the doubt rule does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The claims for a 
rating in excess of 40 percent for lumbar disc disease and 
for a compensable rating for sensorineural hearing loss in 
the right ear are denied.

Finally, the Board has also considered whether the factors 
for extra-schedular consideration are present under 38 C.F.R. 
§ 3.321(b)(1).  At the outset of this analysis, the Board 
first notes that as the Veteran was awarded TDIU effective 
March 31, 2009, a decision which essentially took such 
factors into consideration.  Therefore, the Board herein will 
only discuss whether an extra-schedular rating shall be 
considered prior to March 31, 2009.  

Prior to this date, then, the Board finds that neither the 
lumbar disc disease nor the right ear hearing loss warrants 
referral for extra-schedular consideration, for the following 
reasons.  In exceptional cases where schedular ratings are 
found to be inadequate, consideration of an extra-schedular 
evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a 
three-step analysis for determining whether an extra-
schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  First, there must be a comparison between 
the level of severity and symptomatology of the Veteran's 
service-connected disability and the established criteria 
found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by 
the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference 
with employment and frequent periods of hospitalization).  If 
the factors of step two are found to exist, the third step is 
to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id.  

In the present case, the Veteran reported his lumbar disc 
disease interfered with his employment and caused him to stop 
working.  However, examining the Veteran's symptoms and the 
symptoms of the rating criteria reflects that the criteria 
for the spine appears adequate to rate the Veteran's 
complaints and symptoms.  The rating criteria reasonably 
describes the Veteran's disability level and symptomatology 
throughout the rating period on appeal.  In fact, the Veteran 
has not alleged and the record does not reflect that he has 
any symptoms which are not contemplated by the rating 
schedule.  Rather, the complaints of pain, limited motion and 
weakness of the extremities are all contemplated by 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242.

The Board further observes that, even if the available 
schedular rating for the disability is inadequate (which it 
manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his lumbar 
disc disease.  Additionally, evidence of marked interference 
with employment due to the back disability is not shown.  The 
Board acknowledges the Veteran's statements in treatment 
records that he could not work after July 2003 because of his 
back pain, and the February 2005 decision of the Social 
Security Administration that the Veteran was entitled to 
disability benefits, in part, because of his degenerative 
disc disease with lower back pain and radicular pain.  
However that decision found other disorders were also severe 
impairments contributing to his disability.  While the Board 
does not doubt that the Veteran's lumbar disc disease 
contributed to his decision to leave the workplace, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture suggesting that the lumbar disc 
disease in and of itself markedly impacted his ability to 
obtain and/or maintain employment.  

In short, there is nothing in the record to indicate that 
service-connected lumbar disc disease causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that 
referral of this case for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating in excess of 40 percent for lumbar 
disc disease is denied.

Entitlement to a compensable rating for sensorineural hearing 
loss in the right ear is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


